Citation Nr: 1739945	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-27 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a stomach disorder, to include gastroesophageal reflux disorder (GERD).

2.  Whether new and material evidence has been received to reopen a service connection claim for weakness in the right leg.

3.  Entitlement to service connection for cervical spine degenerative disc disease and degenerative joint disease.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for a bladder disorder.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1981.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2011, the RO denied service connection for a cervical spine disorder and a lung disorder, and denied to reopen previously denied claims for service connection for a stomach disorder and weakness in the right leg based on no new and material evidence.  

The record shows that the Veteran expressed disagreement in August 2015 with the RO's July 2015 denial of entitlement to a TDIU.  The RO has acknowledged receipt of the notice of disagreement, but is still developing the claim.  When such development has been completed, a statement of the case from the RO will be forthcoming.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to schedule the Veteran for a Board hearing and for additional development.

Regarding his requests to reopen his service connection claims for a stomach disorder and right leg weakness, as well as his service connection claims for a cervical spine disorder and lung disorder, on his October 2012 VA Form 9, the Veteran requested a Board Central Office hearing in Washington, D.C.  In October 2015, his attorney submitted a request for a videoconference hearing rather than a Central Office hearing.  However, a Central Office hearing was scheduled for September 6, 2017, of which the Veteran was sent notice in August 2017.  His attorney again requested a hearing at the Denver RO and explained that the Veteran did not intend to request a Central Office hearing in Washington, D.C., as he resides in Colorado.

Additionally, the RO issued a July 2013 rating decision denying entitlement to service connection for a bladder disorder.  A Notice of Disagreement (NOD) was received later that month.  The AOJ has yet to issue a Statement of the Case (SOC) subsequent to the NOD.  The issuance of subsequent rating decisions does not abrogate the AOJ's duty to render an SOC, and failure to provide the Veteran with an SOC would be prejudicial.  Therefore, the matter must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  At the earliest available opportunity, schedule a hearing for the Veteran at the Denver RO before a Veterans Law Judge of the Board via videoconference on the petitions to reopen the stomach disorder and right leg weakness and claims for service connection for cervical spine and lung disorders.  Notify the Veteran and his attorney of the date, time, and location of this hearing, and put a copy of this letter in the claims file.

Once he has been afforded this requested hearing, or in the event he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

2.  Furnish the Veteran an SOC for the issue of service connection for a bladder disorder.  Clearly advise the Veteran and his attorney of the need to file a substantive appeal following the issuance of the SOC if he wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




